ORDER LIFTING SUSPENSION

Comes now the Indiana Supreme Court Disciplinary Commission and advises this *264Court that the respondent, Zena D. Cren-shaw, has purged herself of this Court’s April 9, 1999 order finding her in contempt of court for failing to comply with amended subpoenas issued by the Commission.
And this Court, being duly advised, now finds that the April 9, 1999 order of suspension should be lifted in light of the respondent’s compliance with the Commission’s subpoenas.
IT IS, THEREFORE, ORDERED that the suspension from the practice of law in this state of the respondent, Zena D. Cren-shaw, imposed by order of this Court on April 9, 1999, due to her being found in contempt of this Court, is hereby lifted in light of her purging herself of that contempt.
The Clerk of this Court is directed to forward notice of this Order to the respondent or her attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities as provided in Ind. Admission and Discipline Rule 23(3)(d), governing suspension.
All Justices concur.